Cite as 2014 Ark. App. 377

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-13-974


                                                   Opinion Delivered   June 18, 2014
DONALD RAY MILLER
                                APPELLANT          APPEAL FROM THE DREW COUNTY
                                                   CIRCUIT COURT
V.                                                 [NO. CR-2012-108-1]

                                                   HONORABLE SAM POPE, JUDGE
STATE OF ARKANSAS                                  AFFIRMED; MOTION TO WITHDRAW
                                  APPELLEE         GRANTED



                           JOHN MAUZY PITTMAN, Judge

       Donald Ray Miller appeals from his conviction for possession of a firearm by a felon,

for which he was sentenced to a term of ten years’ imprisonment. Pursuant to Anders v.

California, 386 U.S. 738 (1967), and Arkansas Supreme Court Rule 4-3(k), appellant’s

counsel has filed a motion to be relieved, stating that there is no merit to the appeal. The

motion is accompanied by an abstract and addendum of the proceedings below, including

all objections and motions decided adversely to appellant, and a brief in which counsel

explains why there is nothing in the record that would arguably support an appeal. The clerk

of this court served appellant with a copy of his counsel’s brief and notified him of his right

to file a pro se statement of points for reversal within thirty days. Appellant has filed no such

statement.
                               Cite as 2014 Ark. App. 377

      From our review of the record and the brief presented to us, we find compliance with

Rule 4-3(k) and that the appeal is without merit. Accordingly, counsel’s motion to

withdraw is granted, and the judgment of conviction is affirmed.

      Affirmed; motion to withdraw granted.

      GLADWIN, C.J., and WHITEAKER, J., agree.

      Potts Law Office, by: Gary W. Potts, for appellant.

      No response.




                                             2